ORDER
The Disciplinary Review Board having filed a report with the Court recommending that DAVID S. BOK of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1984, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated November 10, 1987, and who remains *500suspended at this time, be disbarred on the basis of his criminal conviction of federal income tax evasion in violation of 26 U.S.C.A. § 7201 and of filing false corporate income tax returns in violation of 26 U.S.C.A. § 7206(1), and respondent having failed to appear on the return date of the Order to Show Cause issued in this matter, and good cause appearing;
It is ORDERED that DAVID S. BOK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that DAVID S. BOK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DAVID S. BOK pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.